Name: Commission Regulation (EEC) No 400/88 of 11 February 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 2 . 88 Official Journal of the European Communities No L 41 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 400/88 of 11 February 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2 ) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (J), as last amended by Regu ­ lation (EEC) No 57/ 88 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 3938 /87 (s), as last amended by Regulation (EEC) No 248 /88 (6); Whereas Commission Regulation (EEC) No 3153 /85 (7), as last amended by Regulation (EEC) No 3770/87 ('), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/ 85 during the period 3 to 9 february 1988 for the Spanish peseta necessitate that, by virtue of the first indent of Article 5 (3) (a) of Regulation (EEC) No 1677/ 85 , the monetary compensatory amounts should be updated for Spain , in the cereals and sugar sector ; Whereas , however, the monetary gap for sectors other than cereals and sugar due to the variation in the Spanish peseta over the said period is within the neutral margin laid down for the fixation of the monetary compensatory amounts, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938 / 87 is hereby amended as follows : 1 . The column 'Spain' in parts 1 , 7 and 8 of Annex I is omitted . 2 . The column 'Spain' in part 5 of Annex I is replaced by that given in Annex I to this Regulation . 3 . Annexes II and III are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 15 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 February 1988 . For the Commission Frans ANDRIESSEN Vice-President 1 ) OJ No L 164 , 24 . 6 . 1985, p . 6 . 2 ) OJ No L 182 , 3 . 7 . 1987, p . 1 . 5 ) OJ No L 164 , 24 . 6 . 1985 , p . 11 . 4) OJ No L 6, 9 . 1 . 1988 , p . 24 . s ) OJ No L 372 , 31 . 12 . 1987 , p. 1 . 6) OJ No L 29, 1 . 2 : 1988 , p . 1 . 7) OJ No L 310 , 21 . 11 . 1985 , p. 4 . ') OJ No L 355 , 17 . 12 . 1987 , p. 16 . No L 41 /2 Official Journal of the European Communities 15 . 2 . 88 ANNEX I PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I l  100 kg  0401 1 7 058 \ a + c 0402 10 11 \ \  0402 10 19 2 7 059 \  2 7 074 \  2 7 078 \  2 7 079 \  0402 10 91 3 7 089 l d + f 0402 10 99 3 7 089 \ d+f 0402 21 1 7 058 \ a + c 0402 29 1 7 058 \ a + c + f 0402 91 1 7 058 l a + c 0402 99 1 7 058 \ a + c + f 0403 10 11 1 7 058 l a + c 0403 10 13 1 7 058 \ a + c 0403 10 19 1 7 058 \ a + c 0403 10 31 1 7 058 I a + c + f 0403 10 33 1 7 058 a + c + f 0403 10 39 1 7 058 a + c + f 0403 90 11 4 7 093  4 7 094  4 7 097  0403 90 13 5 7 098  5 7 099  5 7 114 a + c 0403 90 19 1 7 058 a + c 0403 90 31 3 7 089 d + f 0403 90 33 1 7 058 a + c + f 0403 90 39 1 7 058 a + c + f 0403 90 51 1 7 058 I a + c 0403 90 53 1 7 058 Il a + c 0403 90 59 1 7 058 Il a + c 0403 90 61 1 7 058 Il a + c + f 0403 90 63 1 7 058 Il a + c + f 0403 90 69 1 7 058 Il a + c + f 0404 90 1 1 1 7 058 a + c 0404 90 13 1 7 058 a + c 0404 90 19 1 7 058 II a + c 15 . 2 . 88 Official Journal of the European Communities No L 41 /3 CN Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc l \ l  100 kg  0404 90 31 1 7 058 \ \ a + c 0404 90 33 1 7 058 I \ a + c 0404 90 39 1 7 058 I a + c 0404 90 51 1 7 058 l l a + c + f 0404 90 53 1 7 058 l l a + c + f 0404 90 59 1 7 058 I a + c + f 0404 90 91 1 7 058 I a + c + f 0404 90 93 1 7 058 l l a + c + f 0404 90 99 1 7 058 \ a + c + f 0405 6 7 118 I  6 7 119 \  6 7 134 \ \  6 7 138 I  6 7 139 \  6 7 154 I  6 7 158 l 1 306,21 6 7 159 I 1 338,87 6 7 174 \ \  6 7 178 \  6 7 179 \ Il  6 7 184  6 7 189 IlIl  6 7 193 Il  6 7 194 Il b x coef 6 7 197 IlIl  6 7 198 l b x coef 6 7 199  6 7214 II b x coef 6 7 218 Il  6 7 219 IlIl  6 7 222 b x coef 6 7 223 IIIl  6 7 224 II  6 7 225 IlIl b 0406 10 10 7 7 226  7 7 227 li  7 7 228  7 7 229  7 7 230  7 7 231 li  7 7 232 li  0406 10 90 7 7 226 li  7 7 228 II  7 7 230  7 7 232 li  No L 41 /4 Official Journal of the European Communities 15 . 2 . 88 CN Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc II  100 kg  0406 20 10 ||\  0406 20 90 8 7 233 II  8 7 234 Il  0406 30 10 9 7 235 \\  9 7 236  9 7 237  9 7 238  9 7 239 Il  0406 30 31 9 7 235  9 7 236 \\  9 7 237 Il  9 7 238  l 9 7 239 Il  0406 30 39 9 7 235 II  9 7 236  9 7 237  9 7 238  9 7 239  0406 30 90 1 \  0406 40 00 10 7 240  10 7 241  0406 90 1 1 11 7 242  11 7 243  11 7 244  11 7 245 l  11 7 246 l  11 7 247 \  0406 90 13 12 7 248  \ 12 7 249 \  12 7 250 l  0406 90 15 12 7 248 I  12 7 249 \  12 7 250 l  0406 90 17 12 7 248  12 7 249 \  12 7 250 l  0406 90 19  0406 90 21 13 7 251 I  13 7 252 \  0406 90 23 14 7 254 \  14 7 255  14 7 256 \  14 7 257 l  14 7 258 \  0406 90 25 14 7 254  15. 2. 88 Official Journal of the European Communities No L 41 /5 CN Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0406 90 25 14 7 255  100 kg  14 7 256  14 7 257  14 7 258  0406 90 27 14 7 254  14 7 255  14 7 256  14 7 257  14 7 258  0406 90 29 14 7 253 \  14 7 254  14 7 255  14 7 256  14 7 257  I 14 7 258  0406 90 31 14 7 253  14 7 254  14 7 255  14 7 256 \  14 7 257  14 7 258  0406 90 33 14 7 253  14 7 254  14 7 255  14 7 256 I  14 7 257  I 14 7 258  0406 90 35 15 7 259  15 7 274  15 7 277  15 7 278  15 7 279  0406 90 37 15 7 259  15 7 274  15 7 277  15 7 278 l  15 7 279 l  0406 90 39 14 7 254 l  14 '7 255  14 7 256 \  14 7 257 l  14 7 258 \  0406 90 50 14 7 253 \  14 7 254 \  14 7 255 \ \  No L 41 /6 Official Journal of the European Communities 15 . 2 . 88 CN Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc Il I  100 kg  0406 90 50 14 7 256 II  14 7 257 II l  14 7 258 ||  0406 90 61 Il Il  0406 90 63 Il  0406 90 69 IIII  0406 90 71 7 7 226  7 7 227 III-I  7 7 228 IlIl  7 7 229 IIIl  7 7 230  0406 90 73 15 7 259 Il  15 7 274 Il  15 7 277 Il  15 7 278 Il  15 7 279 Il  0406 90 75 15 7 259 Il  15 7 274 Il  15 7 277 l Il  15 7 278  15 7 279 Il \  0406 90 77 15 7 259 \ Il  15 7 274 \  15 7 277 \  15 7 278 IIIl  15 7 279 l _ 0406 90 79 15 7 259  15 7 274 l  15 7 277 l  15 7 278 \ \  15 7 279 l l  0406 90 81 15 7 259 l l  15 7 274 l \  15 7 277 l \  15 7 278  15 7 279 l l  0406 90 83 \ I l l  0406 90 85 15 7 259 l \  15 7 274 \ \  15 7 277 \  15 7 278 l  15 7 279 \  0406 90 89 15 7 259 l  15 7 274 l  15 7 277 I  No L 41 /715 . 2 . 88 Official Journal of the European Communities Positive Negative Germany Nether ­ lands United Kingdom Portugal CN Tab e Additionalcode Notes Spain Pta Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl EscDM F1 £ 0406 90 89 0406 90 91 0406 90 93 0406 90 97 0406 90 99 2309 10 15  100 kg  15 15 7 7 7 7 7 7 7 7 7 7 7 7 7 7 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 278 7 279 7 226 7 231 7 232 7 226 7 231 7 232 7 226 7 228 7 230 7 232 7 226 7 228 7 230 7 232 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 2309 10 19 No L 41 / 8 Official Journal of the European Communities 15 . 2 . 88 Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2309 10 19 2309 10 39 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554  100 kg  2309 10 59 2309 10 70 15 . 2 . 88 Official Journal of the European Communities No L 41 /9 Positive Negative Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spam Portugal CN Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta EscDM 2309 10 70 2309 90 35  100 kg  4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 2309 90 39 No L 41 / 10 Official Journal of the European Communities 15 . 2 . 88 Positive Negative Germany CN Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal EscDM Fl £ 2309 90 39 2309 90 49 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554  100 kg  2309 90 59 2309 90 70 15 . 2 . 88 Official Journal of the European Communities No L 41 / 11 Positive Negative Denmark France Greece Ireland Spain Portugal CN Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  2309 90 70 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 a b c d f  % milk fat/ 100 kg product   °/o non-fat dry lactic matter/ 100 kg product -  lactic matter/ 100 kg product   % sucrose/ 100 kg product - fatty lactic dry matter and the weight of added sugar, contained in 100 kg of product, as well as whether or not whey and/or lactose and/ or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. Annex For certain milk products, for which the calculation of the compensa ­ tory amount is based on the component parts of the final product, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non No L 41 / 12 Official Journal of the European Communities 15 . 2 . 88 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,084 1,042 1,010 1,469 1,020  Milk and milk products 0,986 0,986 1,158   1,042 1,035 1,469 1,035   Pigmeat   1,109   1,016  1,375 1,021   Sugar   1,175   1,042 1,035 1,366 1,036  1,093  Cereals 0,990 0,990 1,175  1,053 1,035 1,366 1,036   Eggs and poultry and albumins   1,123  1,010  1,394   '  Wine  I 1,014 1,010 1,331 II   Processed products (Regulation I \ I-II l II\ Il\ \ (EEC) No 3033/80): \\Il\ Il\\Il  to be applied to charges   1,158  1,042 1,035 1,469 1,035  1,093  to be applied to refunds : \ Ill II\ I l  cereals 0,990 0,990 1,175  1,053 1,035 1,366 1,036   milk 0,986 0,986 1,158   1,042 1,035 1,469 1,035   sugar   1,175  1,042 1,035 1,366 1,036   Jams and marmalades I \ l \ I \ I \ (Regulation (EEC) No 426/ 86)   1,175    1,366     Olive oil sector   1,090    1,281   1,010 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,83158 61,8628 55,2545 Dkr 0,523666 11,4408 10,2187 DM 0,137286 2,99934 2,67895 FF 0,460437 10,0594 8,98483 F1 0,154685 3,37948 3,01849 £ Irl 0,0512461 1,1196  £ 0,0457719  0,893178 Lit  2 184,74 1 951,37 Dr 10,8652 237,378 212,021 Esc 11,159 243,796 217,754 Pta 9,18161 200,595 179,167